PER CURIAM.
This case has heretofore been reversed, and a motion has been made to tax costs in fayor of appellant for the expense incurred by him in obtaining a transcript of the record which he filed in the Supreme Court of the territory of New Mexico in the sum of $170.60, and also printing a transcript of the record in the Supreme Court of the territory of New Mexico, in the sum of $172.20, for a copy of the transcript of the stenographer’s notes, .$34.11, and also docket fee in that court.
• It appears from the record that the case was taken from the District Court to the Supreme Court of New Mexico while' New Mexico was a territory. The case was pending in the Supreme Court of the territory upon its admission as a state, and by virtue of its enabling act the case was transferred from the Supreme Court to this court. The printed record in the Supreme Court of the territory not being in conformity with the rules of this court, and the number of copies of the records not equaling those required by this court, the record was reprinted here. We think it just and proper that appellant recover the costs thus made in the Supreme Court of the territory, and the amount so paid by him will be charged in addition to the costs of this court in favor of the appellant.